Arnold, C. J.,
delivered the opinion of the Court.
The instructions for appellees were not applicable to the case made by the evidence and should not have been given. Whether fraud was intended or not, the course of dealing under the deed of trust was such as to render it fraudulent as to creditors, and a ground for attachment. The legal 'effect of the arrangement disclosed by the record, was to hinder, delay and defraud creditors, and the law imputes to it conclusively a fraudulent purpose, without regard to the actual motives of the parties. And it is immaterial whether the agreement or understanding by which the grantors retained possession of the stock of goods, and continued to carry on the business as they had done before the deed of trust was executed, was expressed on the face of the instrument, or proved to exist by evidence aliunde. In legal contemplation, the effect is the same in both eases. On the undisputed facts, the verdict should have been for appellants. Harman v. Haskins, 56 Miss., 142; Joseph v. Levi, 58 Id., 843; Brittan v. Criswell, 63 Id., 394 ; Baldwin v Little, 64 Id., 126; Bump. on Fraudulent Conveyances, 2d Ed., 126.

Reversed and remanded.